The Honorable Mike Beebe State Senator 211 W. Arch Ave. Searcy, AR 72143-5331
Dear Senator Beebe:
I am writing in response to your request for my opinion on a question you have posed on behalf of an alderman for the City of Searcy. I will paraphrase the alderman's question as follows:
  Can a city council reduce the salary of the mayor, whether elected or appointed, without the mayor's prior approval?
This question arises in the wake of recent action by the Searcy city council, which has reportedly passed a motion purporting to reduce by 25% the interim mayor's salary.
RESPONSE
In my opinion, the city council lacked the authority to reduce the interim mayor's salary. Section 14-42-113 of the Code, as amended by Act 563 of 2001, provides:
  (a) The salary of an official of a city of the first class, a city of the second class, or an incorporated town may be increased during the term for which the official has been elected or appointed and may be decreased during the term only if requested by the official.
  (b) When any city official whose salary was decreased pursuant to subsection (a) of this section leaves office prior to the expiration of his or her term, his or her successor shall receive a salary not less than the salary for the office immediately prior to its being decreased pursuant to subsection (a) of this section.
(Emphasis added.) Subsection (a) of this statute is unequivocal in declaring that an elected or appointed official's salary may be reduced during his term only upon the official's request. This principle clearly applies to an interim mayor. Cf. Ark. Op. Att'y Gen. No. 90-034 (opining that under the previous version of A.C.A. § 14-42-113(a), a mayor's salary could not be reduced even upon the mayor's request).
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh